Citation Nr: 1619115	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  08-07 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a total disability rating based upon unemployability due to service-connected disabilities (TDIU) for the time period beginning on October 12, 2001 but prior to August 30, 2005.

2.  Entitlement to a TDIU for the time period beginning on October 11, 2000 but prior to October 12, 2001.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

E. Redman, Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to February 1974 and from November 1990 to October 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  The Veteran appealed the 30 percent rating assigned.  In a November 2004 rating decision, the rating for PTSD was increased to 50 percent, effective October 12, 2001.

The Veteran testified at a videoconference hearing in June 2005 before a Veterans Law Judge who has since retired.  The Veteran has indicated that he does not wish to have a new hearing. 

In an October 2007 rating decision, the RO granted TDIU, effective August 30, 2005, the date of receipt of the Veteran's TDIU claim. 

In a May 2008 decision, the Board granted an increased rating of 70 percent for PTSD.  The Veteran appealed the May 2008 decision assigning 70 percent rating for PTSD to the U.S. Court of Appeals for Veterans Claims (Court).  In a September 2010 Memorandum Decision, the Court determined that VA must consider the applicability of entitlement to a TDIU prior to August 30, 2005, and as such, the issue of entitlement to a TDIU prior to August 30, 2005 was remanded to the Board.  When the case was most recently before the Board in September 2011, the Board remanded the issue of entitlement to a TDIU prior to August 30, 2005, to the Agency of Original Jurisdiction for additional development.

The issue of entitlement to a TDIU beginning on October 11, 2000 but prior to October 12, 2001 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are PTSD, rated at 50 percent from October 12, 2001 and at 70 percent from July 21, 2004; residuals of fracture of right medial tibial plateau, rated at 30 percent from October 12, 2001; residuals of second degree burns, left jaw, neck, chest, and upper left arm, rated at 10 percent; hepatitis C, rated at 10 percent; and fracture, second metatarsal head of the left foot, rated as noncompensable.  The combined evaluation for these disabilities is 70 percent from October 12, 2001 and 80 percent from July 21, 2004.  As such, the minimum schedular criteria for TDIU are met as of October 12, 2001.

2.  Resolving all reasonable doubt in the favor of the Veteran, the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment consistent with his education and industrial background as of October 12, 2001.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met for the time period beginning on October 12, 2001.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Because the Board is granting entitlement to TDIU as of October 12, 2001 herein, which is a full grant of the benefits sought on appeal, and the Board is remanding the issue of entitlement to a TDIU prior to October 12, 2001, no further discussion of compliance with the duties to notify and assist is warranted at this time.

Legal Analysis

A total rating based on unemployability due to service-connected disabilities may be granted where the schedular rating is less than total and the service-connected disabilities preclude the veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  Disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1).

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, a TDIU was granted in an October 2007 rating decision.  The TDIU was made effective August 30, 2005.  The Veteran contends that he is entitled to TDIU earlier than August 30, 2005.  In various statements from the Veteran's representative, to include statements dated in June 2015 and October 2015, the Veteran contends that a TDIU is warranted as of October 12, 2001.  However, the Veteran has also, in numerous statements (including a June 2012 statement from the Veteran), indicated that he has been unable to work since 2000.  Specifically, he claims (in the June 2012 statement) that since 2000 he has been unable to obtain and maintain employment due to chronic and debilitating fatigue from hepatitis C, right knee pain, and PTSD symptoms of anger, anxiety, hyper awareness, intrusive thoughts, irritability, and preferred isolation.  As the TDIU is claim is part of the increased rating claim involving PTSD, which was received October 12, 2001, the earliest available effective date for TDIU is October 11, 2000, one year prior to receipt of the increased rating claim for PTSD (which serves as the TDIU claim) claim received on October 12, 2001.  38 C.F.R. § 3.400 (2015); Rice v. Shinseki, 22 Vet. App. 447 (2009).  .

As of October 12, 2001, the Veteran's service-connected disabilities are PTSD, rated at 50 percent; residuals of fracture of right medial tibial plateau, rated at 30 percent; residuals of second degree burns, left jaw, neck, chest, and upper left arm, rated at 10 percent; hepatitis C, rated at 10 percent; and fracture, second metatarsal head of the left foot, rated as noncompensable.  The combined evaluation for these disabilities is 70 percent from October 12, 2001.  The question remaining then is whether the Veteran was precluded from obtaining or engaging in substantially gainful employment due to his service-connected disabilities as of that date (October 12, 2001), or at any time prior to August 30, 2005. 

Based on the evidence of record, and resolving doubt in the Veteran's favor, the Board finds that he was precluded from obtaining or engaging in substantially gainful employment due to his service-connected disabilities as early as October 12, 2001.  Notably, an October 2015 private vocational assessment report from C.P. states that the Veteran has been unemployable since he last worked in 2000 as a result of his service-connected disabilities; his service-connected disabilities and resulting limitations result in an inability to attend to basic work functions and result in him being unable secure and follow substantially gainful employment.  The vocational assessment reflects that the Veteran worked as a carpenter until 2000.  It was noted that the Veteran began having mental fatigue and right knee pain, as well as flashbacks and arguments with co-workers, which prevented him from being able to accomplish his work requirements as a carpenter.  Based upon his service-connected limitations and review of the medical evidence, the vocational expert opined that the Veteran also would not be able to perform unskilled sedentary work.  


A July 2004 VA treatment record reflects that the Veteran worked as a carpenter from 1975 to 1990.  From 1994 to 1996 he attended a community college.  In 1997 he lost his drivers' license due to his second DUI.  It was noted that because of the loss of the license and knee pain, it was difficult for him to work; he only held small odd jobs since that time.  He stated that he cannot work a 40 hour week because of his knee and that for 10 years he has been riding his bicycle.  

An August 2004 VA treatment record reflects that the Veteran works outdoors and rides his bicycle everywhere.  A December 2004 VA treatment record reflects that the Veteran was doing small woodworking projects.  A June 2005 VA treatment record reflects that the Veteran has not had a regular job since 1996 or 1997, and his longest job since his Gulf service was five months.  

A May 2006 VA psychiatry note reflects that, in reviewing the Veteran's employment history, it appears that the Veteran has not been employed in the past 10 years.  In the years leading up to that, he held jobs only briefly.  The authoring physician noted that this seems to be related to right knee problems and mental health problems (irritability which makes it difficult to work around others, being easily flustered, intrusive thoughts that are distracting, and difficulty with supervisory correction/input).  The authoring physician opined that the Veteran is unemployable due to the above problems, which are more likely than not related to PTSD.  

A June 2006 VA treatment record notes that the Veteran's earnings statements for the last several years were reviewed.  It was noted that the highest income was during the years the Veteran was deployed in the Gulf.  There were no earnings right after that, and then there were a couple of years where there were very modest earnings.  The Veteran had multiple, brief jobs during this period.  It was noted that the Veteran had trouble recalling all of these for VA forms.  In addition to PTSD making it difficult to work, the Veteran was noted to have trouble with his right knee, which makes standing and walking, both required in carpentry, very difficult.  

An October 2012 opinion from the Veteran's treating VA psychiatrist states that the Veteran's PTSD alone has prevented him from obtaining and maintaining gainful employment since 2004.  It was noted that the Veteran experiences sleep difficulties, depression, significant periods of irritability and anger, difficulties with concentration, pervasive anxiety, restlessness, and avoidance of social interaction and intimacy.  The VA psychiatrist opined that taken together, these symptoms are so intrusive and pervasive that they interfere and prevent the Veteran from obtaining and maintaining gainful employment.

The Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) indicates that he is unemployable due to his PTSD and right knee disability.  He reported having last worked in 2000 as a carpenter.  He indicated that he completed two years of college and vocational rehabilitation through a community college.  He reported only having ever worked (post-service) as a carpenter, assembly line worker, and a wood worker.

Based on the evidence of record, and resolving doubt in the Veteran's favor, the Board finds that he was precluded from obtaining or engaging in substantially gainful employment due to his service-connected disabilities as early as October 12, 2001.  There are several opinions on this issue, and in considering them all, as well as the Veteran's lay statements, the Board finds that the evidence is at least in equipoise as to whether the Veteran is unemployable due to his service-connected disabilities as of October 12, 2001.  The October 2015 private vocational opinion considered pertinent medical evidence of record, as well as the Veteran's statements, and includes an interview with the Veteran.  The opinion is well supported by the evidence and contains a sound rationale.  Additionally, the May 2006 VA treatment record essentially contains an opinion in favor of the claim insofar as the authoring VA psychiatrist opined that the Veteran's unemployability for the past 10 years was due in part to his service-connected right knee problems and mental health problems, which are related to his service-connected PTSD.  While there is an opinion stating that the Veteran's PTSD alone caused unemployability only as of October 2004, there is no opinion against the Veteran's claim as it pertains to the combined effect of all of his service-connected disabilities.  

The Board also notes that the claim was denied by the RO on the basis that the Veteran provided an inconsistent work history and that his unemployability was more likely related to his DUI and inability to drive to work.  While the July 2004 VA treatment record does reflect such a relationship, it and the remaining treatment records also reflect the Veteran's consistent report that he is unemployable due to his service-connected right knee disability.  The Board notes that part of the issue was that the right knee disability may have been exacerbated by the bicycle riding, which the Veteran was using as his main source of transportation since he had lost his drivers' license; however, the fact remains that the Veteran has completed only two years of college, and has only ever worked in carpentry, woodworking, and doing assembly line work.  

The Board finds that because the Veteran is unable to perform physical labor due to his service-connected knee disability.  Additionally, because he has difficulty concentrating due to such pain, and has memory and concentration problems due to his service-connected PTSD, he is also unable to perform sedentary work.  As such, the Veteran is not substantially and gainfully employable due to his service-connected disabilities.  Considering his background and education, his skills and his work history, the Board finds that medical evidence shows that it is at least as likely as not that the Veteran's service-connected disabilities combine to preclude him from performing both physical and sedentary work.  Based on the totality of the evidence, and with application of the benefit of the doubt rule of 38 U.S.C.A. § 5107(b), the Board finds that the evidence of record, specifically when considering the October 2015 private vocational opinion and the May 2006 VA opinion provides an adequate basis on which to grant entitlement to TDIU as of October 12, 2001.  Therefore, entitlement to TDIU is granted as of October 12, 2001.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  





ORDER

Entitlement to TDIU for the time period beginning on October 12, 2001, is granted, subject to the criteria governing the award of monetary benefits.


REMAND

As previously noted, because the Veteran's TDIU is claim is part of his increased rating claim involving PTSD, which was received October 12, 2001, the earliest available effective date for TDIU is October 11, 2000, one year prior to receipt of the increased rating claim for PTSD (which serves as the TDIU claim), received on October 12, 2001.  38 C.F.R. § 3.400 (2015).

Prior to October 12, 2001, the Veteran was service connected for PTSD, rated at 30 percent; residuals of fracture of the right medial plateau, rated at 20 percent; residuals of second degree burns to the left jaw, neck, chest, and upper left arm, rated at 10 percent; fracture of the second metatarsal head of the left foot, rated as noncompensable; and fracture of the fifth metacarpal bone of the right hand, rated as noncompensable.  The combined evaluation for his service-connected disabilities during this time period is 50 percent.  As such, the Veteran does not meet the schedular requirements for a TDIU prior to October 12, 2001.  However, it is VA's policy to grant a TDIU in all cases where a service-connected disability or disabilities cause unemployability, regardless of the ratings for such disability or disabilities.  38 C.F.R. § 4.16(b).  Significantly, however, as noted above, even if the Veteran is rendered unemployable due to his service-connected disabilities, the Board has no power to award a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling, 15 Vet. App. at 10. 

As referral VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b) has not occurred in this case, the Board is precluded from granting a TDIU prior to October 12, 2001.  While the Board does not have the power to award a TDIU on an extraschedular basis in the absence of a referral to VA's Director of Compensation, and there was no such referral in this case, the Board can, and will, consider whether a remand for such referral is warranted.

A review of the medical evidence of record reflects that the Veteran may have had menial part-time work prior to October 12, 2001.  However, the ability to perform part-time employment is not an indication that an individual has the ability to maintain substantially gainful employment.  See 38 C.F.R. § 4.16(a) (stating that marginal employment is not substantially gainful employment and defining "marginal employment" as competitive employment that does not exceed the poverty threshold for one individual as defined by the U.S. Department of Commerce, Bureau of the Census).  As such, the Board finds that extraschedular consideration of a TDIU by the Director of Compensation is warranted in this case, and a remand is required for referral to the Director for such consideration.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim entitlement to a TDIU for the period beginning on October 11, 2000 but prior to October 12, 2001 to the VA Under Secretary for Benefits or the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 4.16(b) .
 
2.  Readjudicate the claim of entitlement to a TDIU for the period beginning on October 11, 2000 but prior to October 12, 2001.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


